[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               May 15, 2009
                               No. 08-15369                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 02-00449-CR-T-17MSS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

PHILLIP WAINWRIGHT,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (May 15, 2009)

Before BIRCH, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     James W. Smith, III, appointed counsel for Phillip Wainwright in this appeal
from the district court’s denial of a motion to reduce Wainwright’s sentence under

18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Because independent examination of the entire

record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and the district court’s denial of relief under § 3582(c)(2) is

AFFIRMED.




                                          2